Citation Nr: 1633501	
Decision Date: 08/24/16    Archive Date: 08/31/16

DOCKET NO.  09-27 806	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to service connection for a prostate disability, diagnosed as benign prostate hypertrophy (BPH), to include as due to Agent Orange exposure.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Ferguson, Counsel




INTRODUCTION

The Veteran, who is the appellant, had active service from September 1965 to July 1967, which included service in the Republic of Vietnam from July 1966 to July 1967.    

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, Puerto Rico.

In December 2015, the Board denied service connection for a prostate disability, diagnosed as BPH, to include as due to Agent Orange exposure.  The Board also remanded the issues of service connection for a back disability and service connection for an acquired psychiatric disability, to include depressive disorder, anxiety disorder, and posttraumatic stress disorder (PTSD).  

The Veteran appealed the portion of the Board's decision denying service connection for a prostate disability to the United States Court of Appeals for Veterans Claims (Court or CAVC).  The Board's decision was partially vacated pursuant to a June 2016 Joint Motion for Partial Remand (Joint Motion) on the basis that the Board erred in finding that there had been compliance with its prior remand directives.  The parties to the Joint Motion agreed that the March 2015 supplemental VA medical opinion did not substantially comply with the Board's August 2014 remand directives because the rationale for the negative medical opinion seemingly was that BPH was not related to service because it was not a presumptive condition associated with herbicide exposure.  The parties to the JMR agreed that the March 2015 supplemental VA medical opinion did not adequately opine on the question of direct service connection based on presumed herbicide exposure.  

The previously remanded issues of service connection for a back disability and an acquired psychiatric disability remain in remand status.  The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  

REMAND

The June 2016 Joint Motion orders the Board to obtain a supplemental VA medical opinion that complies with the August 2014 Board remand by adequately addressing the theory of direct service connection based on presumed herbicide exposure (i.e., Agent Orange) during service for the claimed BPH; therefore, a remand for that opinion is needed.

Accordingly, the issue of service connection for a prostate disability is REMANDED for the following action: 

1.  Obtain a supplemental VA medical opinion addressing the likely etiology of BPH.  Another medical examination is not necessary unless needed to provide the requested opinion.  All relevant documents should be made available to the examiner and should be reviewer in rendering the opinion.  

Based on review of the appropriate records, the reviewer should provide an opinion as to whether it is as likely as not (i.e., to at least a 50 percent degree of probability) that any current BPH had its onset during service or was otherwise causally or etiologically related to service, to include presumed exposure to herbicide agents (Agent Orange) during service.  

The reviewer should explain the answer and discuss any relevant medical literature discussing the possibility of a relationship between BPH and herbicide (or Agent Orange) exposure.  

In providing rationale for the medical opinion, the reviewer should not rely on the fact that BPH is not a presumptive condition associated with herbicide exposure. 

A rationale should be provided for all opinions given, and the factors upon which each medical opinion is based should be set forth in the report. 

2.  Thereafter, readjudicate the remanded issue of service connection for a prostate disability, diagnosed as BPH, to include as due to Agent Orange exposure.  If any benefits sought on appeal remain denied, provide the Veteran and the representative with a supplemental statement of the case.  Thereafter, return the case to the Board for further appellate consideration, if in order.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This appeal must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
J. PARKER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

